79723: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26877: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79723


Short Caption:OGUNBANWO (OLAITAN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C336698Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantOlaitan Christian OgunbanwoSharon G Dickinson
							(Clark County Public Defender)
						K. Ryan Helmick
							(Former)
						
							(Richard Harris Law Firm)
						Daniel R. Jenkins
							(Clark County Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/02/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


10/02/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)19-40878




10/02/2019Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days (SC)19-40880




10/02/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/12/19, 07/15/19, 07/16/19, 07/17/19, 07/18/19 and 09/09/19.To Court Reporter: Victoria Boyd. (SC)19-40949




10/02/2019Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)19-40951




10/03/2019MotionFiled Appellant's Motion To Withdraw as Counsel of Record. (SC)19-41058




10/08/2019Docketing StatementFiled Docketing Statement.  (SC)19-41702




10/08/2019Notice of Appeal DocumentsFiled Case Appeal Statement (compete copy with attachment).  (SC)19-41721




10/16/2019Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding for Appointment of Counsel. The clerk of this court shall remove attorney K. Ryan Helmick and the Richard Harris Law Firm as counsel of record for appellant. This appeal is remanded to the district court for the limited purpose of securing counsel for appellant. District Court's Order Appointing Counsel due: 35 days. The briefing schedule in this appeal shall be suspended pending further order of this court. (SC).19-42888




10/21/2019TranscriptFiled Notice from Court Reporter. Victoria Boyd stating that the requested transcripts were delivered.  Dates of transcripts: 04/12/19, 07/15/19-07/18/19 and 09/09/19. (SC)19-43404




11/07/2019Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of District Court Minute order filed in district court on November 6, 2019 appointing Public Defender as counsel for appellant. (SC)19-45741




11/18/2019Order/ProceduralFiled Order Reinstating Briefing. The clerk of this court shall add the Clark County Public Defender's Office as counsel of record for appellant in this appeal. Appellant's Opening Brief and Appendix due: 90 days. (SC).19-47099




11/19/2019Notice/IncomingFiled Appellant's NRAP 46(a)(2) Notice (Sharon G. Dickinson, Chief Deputy Public Defender as counsel for Appellant). (SC)19-47386




11/21/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/12/18, 01/23/19, 02/06/19, 02/20/19, 03/11/19, 04/12/19, 05/20/19, 05/22/19, 05/29/19, 07/08/19, 07/10/19, 09/09/19, 07/15/19, 07/16/19, 07/17/19 and 07/18/19. To Court Reporter: Sharon Nichols and Victoria Boyd. (SC)19-47781




12/16/2019TranscriptFiled Notice from Court Reporter.  Sharon Nichols stating that the requested transcripts were delivered.  Dates of transcripts: 12/12/18. (SC)19-50878




02/14/2020Notice/IncomingFiled Appellant's Notice of Unavailability of Requseted Transcripts and Noncompliance with NRAP Rule 9(b)(1)(A). (SC)20-06268




02/26/2020Order/ProceduralFiled Order Regarding Transcripts. Court Reporter Victoria Boyd's Certificate of Delivery of Transcripts due: 21 days. Appellant's Opening Brief and Appendix due: 90 days. (SC).20-07716




05/18/2020Notice/IncomingFiled Appellant's Second Notice of Unavailability of Requested Transcripts and Noncompliance with Courts February 26, 2020 order alternatively request for extension due to missing transcripts. (SC).20-18855




05/29/2020Order/ProceduralFiled Order Conditionally Imposing Sanctions and Extending Time to File Opening Brief and Appendix.  Conditional Sanction of $250 or Court Recorder Victoria Boyd's Certificate of Delivery of Transcripts or Motion due:  14 days.  Appellant shall have 120 days from the date of this order to file and serve the opening brief and appendix.  The motion filed on May 18, 2020, is denied as moot.  (SC)20-20358




06/12/2020Notice/IncomingFiled Certificate of Acknowledgment (Victoria Boyd, Court Recorder). (SC)20-22115




09/28/2020AppendixFiled Appellant's Appendix Volume I.  (SC)20-35560




09/28/2020AppendixFiled Appellant's Appendix Volume II. (SC)20-35561




09/28/2020AppendixFiled Appellant's Appendix Volume III. (SC)20-35562




09/28/2020AppendixFiled Appellant's Appendix Volume IV. (SC)20-35563




09/28/2020AppendixFiled Appellant's Appendix Volume V. (SC)20-35564




09/28/2020AppendixFiled Appellant's Appendix Volume VI. (SC)20-35565




09/28/2020BriefFiled Appellant's Opening Brief. (SC)20-35649




09/29/2020MotionFiled Motion Requesting Transmittal of an Exhibit Pursuant to NRAP 30(d). (SC)20-35746




10/08/2020Order/ProceduralFiled Order Directing Transmission of Exhibits.  District Court Exhibit 1 and Exhibit B due:  14 days.  (SC)20-37020




10/21/2020AppendixFiled Appellant's Appendix Volume VI. (SC)20-38555




10/28/2020MotionFiled Respondent's Motion for Enlargement of Time (First Request). (SC)20-39392




11/06/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: December 28, 2020. (SC).20-40698




12/21/2020BriefFiled Respondent's Answering Brief. (SC)20-46024




01/12/2021MotionFiled Stipulation (Reply Brief). (SC)21-00874




01/12/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: February 19, 2021. (SC)21-00895




02/02/2021BriefFiled Appellant's Reply Brief. (SC)21-03251




02/02/2021AppendixFiled Appellant's Appendix to Reply Brief pages 1268-1296. (SC)21-03252




02/03/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


09/16/2021Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of conviction AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26877




10/04/2021Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)21-28443




10/13/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-29373




10/26/2021Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration. (SC)21-30939




11/08/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC  (SC)21-32085




12/03/2021RemittiturIssued Remittitur. (SC).21-34509




12/03/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View